Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 Ft. Lauderdale Division

 AMERICAN PROPERTY INSURANCE
 COMPANY, a foreign corporation,
           Plaintiff,

                                                                 Case No:
 v.


 SOUND CONNECTION DISTRIBUTORS, INC.,
 a Florida for Profit Corporation; SHIMON SWISSA,
 individually; ZEVULONI & ASSOCIATES, INC.,
 a Florida for Profit Corporation; and JOSEPH
 ZEVULONI, individually.
                 Defendants.
 __________________________________________/

                                  CIVIL ACTION COMPLAINT

        The Plaintiff, AMERICAN PROPERTY INSURANCE COMPANY (“APIC”), through

 its undersigned counsel, hereby files this complaint against the Defendants, SOUND

 CONNECTION DISTRIBUTORS, INC., a Florida for Profit Corporation; ZEVULONI &

 ASSOCIATES, INC., a Florida for Profit Corporation; SHIMON SWISSA; individually; and,

 JOSEPH ZEVULONI, individually, and in support hereof, states and alleges as follows:

                                         THE PARTIES

        1.      Plaintiff, APIC, is a New Jersey corporation with its principal place of business at

 4 Industrial Way West, Suite 102, Eatontown, New Jersey 07724. It is, thus, a citizen of New

 Jersey for diversity purposes.

        2.      The Defendant, SOUND CONNECTION DISTRIBUTORS, INC. (“SOUND

 CONNECTION”), was at all material times, a Florida for-profit corporation, with its principal




                                                 1
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 2 of 19



 place of business at 2801 Greene Street, Hollywood, Florida. It is, thus, a citizen of Florida for

 diversity purposes.

         3.       The Defendant, SOUND CONNECTION, was the named insured under a policy

 of insurance issued by APIC, which provided Commercial General Liability and Property

 Coverage, described more fully below. It also owned the subject property, which, as relevant to

 the instant matter, was insured by APIC and is located at 2801 Greene Street, Hollywood,

 Florida.     This property is hereinafter referred to as the “insured property” or the “insured

 premises.”

         4.       The Defendant, SHIMON SWISSA, is sui juris and a resident of Broward

 County, Florida. He is, thus, a citizen of Florida for diversity purposes. He is the owner of the

 defendant, Sound Connection.

         5.       The Defendant, ZEVULONI & ASSOCIATES, INC., was at all material times, a

 Florida for-profit corporation, with its principal place of business at 10130 NW 47th Street,

 Sunrise, Florida. It is, thus, a citizen of Florida for diversity purposes.

         6.       The Defendant, JOSEPH ZEVULONI, is sui juris and a resident of Broward

 County, Florida. He is, thus, a citizen of Florida for diversity purposes. He is a licensed “public

 adjuster” pursuant to Florida statutes and regulations pertaining to same.

         7.       The Defendant, Zevuloni & Associates, Inc., hired or contracted with a third-

 party, Donald J. Antol, who was a licensed general contractor and roofer, to assist in preparing

 the subject damage estimates, which are discussed in more detail below, who might need to be

 subsequently added to the complaint as a defendant via an amendment. If that is the case, his

 addition will not defeat diversity jurisdiction as he is a sui juris individual and a resident of either




                                                    2
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 3 of 19



 Palm Beach County or Broward County, Florida. He is, thus, a citizen of Florida for diversity

 purposes.

                                   JURISDICTION AND VENUE

         8.      Subject matter jurisdiction is based upon diversity of citizenship pursuant to 28

 U.S.C. §1332, in that the plaintiff is a citizen of New Jersey and all defendants are citizens of

 Florida; and, the amount in controversy, exclusive of interest and costs, exceeds the sum of

 $75,000.00. In fact, the underlying claim of Sound Connection for damages allegedly sustained

 by Hurricane Irma which it is seeking against APIC is in excess of $3.8 million.

         9.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1391(a) because the

 acts and omissions that gave rise to this matter took place in this jurisdiction, and the insured

 property is located within this district.

         10.     There is in personam jurisdiction over all defendants since they are either Florida

 residents or Florida corporations.

         11.     All conditions precedent to bringing this action have been performed or are

 otherwise waived.

                                      BACKGROUND FACTS

         12.     On May 24, 2017, the defendant’s, Sound Connection’s, prior insurance policy

 that covered the insured property lapsed.      Since this was, essentially, at the very start of

 hurricane season, Sound Connection desperately needed another insurance policy covering the

 insured premises.

         13.     On May 25, 2017, an application for insurance with APIC pertaining to the

 insured property was prepared by Sound Connection; it was signed by the defendant, Shimon




                                                  3
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 4 of 19



 Swissa, the owner of Sound Connection, on June 26, 2017. A copy of that application is

 attached hereto as Exhibit A.

        14.     In reliance upon the truthfulness and accuracy of the representations and

 statements made in the application, APIC issued its policy of insurance covering the insured

 property, which policy was to be effective from May 26, 2017, to May 26, 2018. The subject

 policy has a Building Limit of coverage for $3,250,000.00. A copy of APIC’s insurance policy

 is attached hereto as Exhibit B.

        15.     In the application, the operations of the named insured, Sound Connection, was

 described as “wholesale distribution of electronic goods.” Inspection showed that, while that

 once might have been the case, there were no such operations ongoing at the time periods

 relevant hereto.

        16.     In the application, Sound Connection failed to disclose that a related corporation

 that was also owned by Shimon Swissa operated a night club of sorts at the insured property,

 called “Mega Vault,” which included a dance floor, wine vault and a full bar, and which was

 typically and routinely rented by third-parties for various events and parties.

        17.     In the application, Sound Connection misrepresented that the entity that operated

 “Mega Vault” had its own insurance program with respect to its operations at the insured

 property.

        18.     In the application, Sound Connection, misrepresented that “Mega Vault” was a

 “catering hall,” saying nothing about the service of, among other things, alcohol.

        19.     In the application, Sound Connection failed to properly describe the operations of

 another type of business that was operated by another related company, also owned by Shimon

 Swissa, at the insured property under the name Shimon’s Cars, which purchased used cars, cars




                                                  4
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 5 of 19



 at auction, and salvaged cars which were repaired and then sold to third-parties, all at the insured

 premises.

        20.     In the application, Sound Connection misrepresented that the entity that operated

 Shimon’s Cars at the insured property had its own insurance program for all of its operations.

        21.     APIC issued the insurance policy, and rated the premium that was charged for it,

 based upon the truthfulness and accuracy of the answers, statements and representations

 provided by the insured, Sound Connection, in the insurance application.

        22.     On September 10, 2017, Hurricane Irma impacted, to some extent, the Southeast

 Florida area, although it was a much stronger wind event in the central and northern parts of the

 state. It is, in fact, not clear at all whether the area of the insured premises actually experienced

 hurricane-force winds.

        23.     On or around October 16, 2017, more than one month after Hurricane Irma,

 Sound Connection retained Zevuloni & Associates, Inc. and its principal, Joseph Zevuloni, to act

 as its public adjuster with respect to making a claim against APIC for alleged damages to the

 insured premises, the buildings and structures thereon, and certain of the building’s contents.

        24.     On or around October 18, 2017, Sound Connection retained a company called

 “Dry Master Specialists, Inc.,” which was referred by defendant Joseph Zevuloni, to allegedly

 perform water/moisture mitigation at the insured property even though this was five weeks after

 Irma. Sound Connection did not actually to pay cash to Dry Masters for its alleged work at the

 insured premises; rather, Dry Masters worked on an assignment of insurance benefits from

 Sound Connection and ended-up charging APIC more than $177,000.

        25.     The subject insurance policy issued by APIC has a Policy Property Endorsement,

 titled “Emergency Repairs Limits,” which states:




                                                  5
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 6 of 19



                 Subject to any other written correspondence, the specified
                 aggregate annual limit afforded under this policy for the purpose of
                 procuring emergency repairs or measures occurring within 96
                 hours of the loss occurrence, and exclusively to prevent subsequent
                 loss to covered property is $25,000; and does not exceed any other
                 applicable coverage limit(s). This provision does not supersede
                 any conditions, limitations, loss adjustment procedures, or duties in
                 the event of a loss as described in the policy documents and is
                 subject to the specified deductible stated in your policy.

           26.   The first water mitigation services provided in response to the September 10,

 2017 Hurricane Irma claim did not, as stated above, occur until five weeks after Irma. The

 insured, thus, failed to utilize the money available to it under the “Emergency Repairs Limits.”

           27.   On or around October 30, 2017 -- i.e., nearly fifty days after the storm and two

 weeks after it hired Zevuloni -- APIC was first notified by Sound Connection that it allegedly

 suffered property damage as a result of Hurricane Irma. Needless to say, this sort of a delay

 obviously prejudiced APIC’s ability to properly investigate and assess Sound Connection’s

 claims.

           28.   Notwithstanding this significant delay, APIC acted promptly, and on November 2,

 2017, APIC inspected the property so as to assess the alleged hurricane-related damages, to the

 extent that they still existed. APIC conducted this inspection, and all subsequent inspections,

 under a full reservation of rights.

           29.   On or about November 9, 2017, APIC sent correspondence to Sound Connection

 requesting documents to support its claim of alleged hurricane damages.

           30.   Sound Connection again delayed significantly, and responded to APIC’s

 document request three months later, on February 8, 2018, and, even then, did not provide all of

 the requested information.




                                                  6
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 7 of 19



         31.    A second and third request for the supporting documents were sent to Sound

 Connection on February 26, 2018, and February 28, 2018.

         32.    Sound Connection again significantly delayed, and on June 1, 2018, over three

 months from the follow-up request, it responded with another incomplete production of

 documents, and, for the first time, supplied APIC with a Sworn Proof of Loss, which, of course,

 the policy required the insured to provide much earlier.

         33.    Due to the incomplete documentation and the complexity of the claim, APIC

 elected to take the Examination Under Oath (“EUO”) of Sound Connection, by its owner and

 principal, the defendant, Shimon Swissa, and made this request in writing to Sound Connection

 on June 7, 2018.

         34.    The Examination Under Oath of the defendant, Shimon Swissa, was set for July 6,

 2018.

         35.    The EUO was reset to July 19, 2018, at the request of counsel for Sound

 Connection because, according to counsel, the requested documentation had still not all been

 located.

         36.    Less than twenty-four hours prior to the July 19, 2018 EUO, Sound Connection,

 through its counsel, send APIC’s counsel a Dropbox link containing, allegedly the remainder of

 the requested documents.    However, the documents in the link were totally disorganized; they

 were not indexed, bates stamped, or identified as being responsive to APIC’s particular

 enumerated requests.

         37.    Due to the late production of the documents and the complexity of the claim, the

 EUO of Mr. Swissa was not completed in one day and was set for a second day, July 26, 2018.




                                                 7
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 8 of 19



        38.     On July 24, 2018, two days prior to the second day of the EUO, counsel for

 Sound Connection provided another Dropbox link of unindexed, uncoordinated documents,

 which were again not bates-stamped and not identified as responsive to the particular requests

 that were made by APIC.

        39.     Due to this late production of documents, the EUO of defendant, Swissa, was

 rescheduled for July 31, 2018.

        40.     During Mr. Swissa’s EUO, he testified that he had made claims against other

 insurers on behalf of other business entities that operated out of the same insured property. Such

 documents had to, of course, be requested. And when they were received, even these documents

 were not complete.

        41.     It was not until May 24th, 2018 that Sound Connection first provided APIC with

 an estimate prepared by its public adjuster. The estimate was frequently changed. In fact, APIC

 was provided with three different estimates of damages prepared by its public adjuster, Zevuloni

 & Associates, Inc. and Joseph Zevuloni: one dated May 24, 2018, for $3,912,574.94; a second

 dated July 18, 2018, for $3,849,245.37; and a third estimate dated September 12, 2018, for

 $3,811,589.11.

        42.     During Mr. Swissa’s EUO, he was unable to answer most of the questions that

 were related to the itemized damages provided in the public adjuster’s estimates.

        43.     Additionally, at his EUO, it became apparent that Mr. Swissa failed to preserve

 important evidence relating to the claim. Specifically, when asked if he possessed photographs

 taken shortly after the hurricane, proving that loss and damage had occurred, he said that he had

 them on his cell phone, but he had since dropped that cell phone in the toilet destroying it. When

 asked when that occurred, he advised that it was sometime this year, meaning that he was in




                                                 8
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 9 of 19



 possession of the subject photographs for several months after the loss allegedly occurred, and

 yet, despite repeated demands from APIC, they were not provided.

        44.     Notwithstanding that Swissa was incapable of producing what would have been

 highly relevant pictures that he took on his cell phone shortly after the hurricane, he did

 selectively print some of them out to be produced, such as pictures of a Mr. Michael Corcoran

 allegedly making repairs to certain electronic equipment that was used in connection with the

 operations of Mega Vault and damage to the car repairing operations of Shimon’s Cars. Mr.

 Corcoran also prepared a detailed listing of allegedly damaged electronic sound equipment,

 which totally approximately $700,000.

        45.     When counsel for APIC requested to interview or to take the statement of Mr.

 Corcoran, it was refused.

        46.     The defendant, Shimon Swissa, testified at his EUO that he hired an expert to

 allegedly recover the photographs from his cell phone that he allegedly dropped in a toilet.

 When APIC’s counsel requested to interview or take the statement of this expert so as to asses

 what efforts were actually taken to recover the cell phone’s contents, it was refused.

        47.     Defendant, Shimon Swissa, was requested to provide tax and accounting records

 as to the Sound Connection and Mega Vault entities so that it could determine, among other

 things, which entity actually owned the equipment and personal property that was allegedly

 damaged and was being claimed against APIC and whether Mega Vault continued to operate

 after the hurricane, but this was also refused. Nonetheless, only a few weeks before the filing of

 the instant complaint, Sound Connection’s counsel sent to APIC’s counsel various receipts for

 events/parties at the Mega Vault club after Hurricane Irma. These invoices always would have




                                                  9
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 10 of 19



  been readily available to Sound Connection since it shared the same owner as Mega Vault – i.e.,

  Shimon Swissa.

         48.        Sound Connection provided APIC with two different invoices for water

  mitigation services. The first, as stated above, was from Dry Masters for water extraction and

  drying-out services dated December 19, 2017, for a total of $177,187.44. The second invoice

  was from a company called, Projekt Property Restoration, Inc., for an emergency service call for

  water extraction dated May 15, 2018. Both of these were much after the hurricane.

         49.        Based upon a very extensive investigation undertaken by APIC, with the

  assistance of various experts and professional consultants, APIC issued a formal letter to Sound

  Connection on October 15, 2018 advising it that the only storm-related damages were well below

  the applicable policy deductible, which was $177,000. Notwithstanding this, Sound Connection

  demanded, through its counsel, that APIC submit to the appraisal process provided for in the

  subject policy.

                                COUNT I – RESCISSION OF POLICY
                                    (As to Sound Connection)

         50.        APIC re-alleges the allegations contained in paragraphs one (1) through forty-nine

  (49), as if fully set forth herein and below.

         51.        In completing its application for insurance, Sound Connection made

  misrepresentations, as referenced in paragraphs eleven (11) through twenty-one (21), supra.

         52.        Florida Statutes §627.409 pertains to rescission of insurance policies based upon

  misrepresentations made in insurance applications, and provides as follows:

                    (1) Any statement or description made by or on behalf of an
                    insured . . . in an application for an insurance policy . . . or in
                    negotiations for a policy or contract, is a representation and not a
                    warranty. Except as provided in subsection (3), a
                    misrepresentation, omission, concealment of fact, or incorrect



                                                     10
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 11 of 19



                 statement may prevent recovery under the contract or policy only if
                 any of the following apply:

                 (a)The misrepresentation, omission, concealment, or statement is
                 fraudulent or is material to the acceptance of the risk or to the
                 hazard assumed by the insurer.

                 (b)If the true facts had been known to the insurer pursuant to a
                 policy requirement or other requirement, the insurer in good faith
                 would not have issued the policy or contract, would not have
                 issued it at the same premium rate, would not have issued a policy
                 or contract in as large an amount, or would not have provided
                 coverage with respect to the hazard resulting in the loss.

  (Emphasis added).

         53.     As stated above, it was based upon and in reliance upon the truthfulness and

  accuracy of Sound Connection’s application of insurance that APIC issued the subject policy and

  issued it at the particular premium.

         54.     Sound Connection’s misrepresentations were fraudulent because Sound

  Connection, through its owner, knew the true and accurate facts, and knew the statements and

  descriptions in the application did not comport therewith.

         55.     Sound Connection’s misrepresentations were material in that had APIC known

  the true set of facts, it would not have issued the policy of insurance or would have issued it at a

  considerably different premium.

         56.     Due to the fraudulent and/or the material misrepresentations, the policy issued by

  APIC should be rescinded pursuant to Florida Statutes §627.409.

         57.     In addition to the above, the subject policy states as follows with respect to fraud

  or misrepresentations:

                 A. CONCEALMENT, MISREPRESENTATION OR
                 FRAUD
                 This Coverage Part is void in any case of fraud by
                 you as it relates to this Coverage Part at any time.



                                                   11
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 12 of 19



                 It is also void if you or any other insured, at any
                 time, intentionally conceal or misrepresent a
                 material fact concerning:
                 1. This Coverage Part;
                 2. The Covered Property;
                 3. Your interest in the Covered Property; or
                 4. A claim under this Coverage Part.

         51.     The policy is void or may be voided – which APIC hereby elects to do – by

  reason of the fraud and misrepresentations of Sound Connection under this policy provision.

               COUNT II – RESCISSION FOR FRAUD IN MAKING THE CLAIM

         58.     APIC re-alleges the allegations contained in paragraphs one (1) through forty-nine

  (49), as if fully set forth herein and below.

         59.     Defendants, Zevuloni & Associates, Inc. and Joseph Zevuloni, created and

  prepared estimates of alleged damages at the insured premises. These estimates were adopted by

  Sound Connection and its owner, Shimon Swissa, as being truthful and accurate, and were

  submitted to APIC in support of Sound Connection’s claim for Irma-related damages under the

  subject APIC policy.

         60.     As stated above, APIC thoroughly inspected the insured premises as part of its

  investigation of Sound Connection’s claim.

         61.     As part of its inspections, APIC hired various professional and engineering

  experts and consultants to assist in assessing Sound Connection’s claim, and specifically the

  various and many items of alleged damages contained on the estimates.

         62.     APIC was able to unequivocally determine that not only were the estimates

  significantly inflated, there were many items contained on the estimates that simply did not exist

  or did not come close to reflecting the accurate circumstances at the insured premises, such as,

  by way of example, Irma-related roof openings that did not exist; stucco delamination that did




                                                    12
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 13 of 19



  not exist; drywall that did not exist; and allegedly damaged components of the building that did

  not exist.

          63.    Defendants also represented, in support of Sound Connection’s claim against

  APIC, that certain appurtenant mechanical equipment was destroyed during Hurricane Irma.

  However, during APIC’s investigation, it was determined that such mechanical equipment was not

  actually in place at the time of Hurricane Irma.

          64.    The Defendants also made a claim for the costs of the labor and materials

  associated this allegedly destroyed mechanical equipment, and other consequential damages

  allegedly associated therewith.

          65.    The Defendants made a significant claim for labor and materials with respect to

  certain interior duct work that was allegedly necessitated by damage done by Hurricane Irma, but,

  during APIC’s investigation, it was determined that this duct work had been installed prior to Irma.

          66.    The Defendants made statements and claimed that the electrical, sound system,

  and air conditioning were not functioning as a result of Hurricane Irma, and as a result, that

  diminished or eliminated the use of the property, and specifically the club, “Mega Vault.”

          67.    APIC’s investigation has, however, shown unequivocally that Mega Vault

  continued to operate after Hurricane Irma and that it continued to book events after Irma, and that,

  in fact, events were held there after Irma and even before Dry Masters, did its first “water

  mitigation.”

          68.    The estimates that containing these many and varied misrepresentations were

  compiled and prepared by Zevuloni & Associates, Inc. and Joseph Zevuloni.




                                                     13
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 14 of 19



         69.     These estimates were approved and ratified by Sound Connection and its owner,

  Shimon Swissa, and submitted to APIC in support of its Irma-related claims under the subject

  APIC policy.

         70.     The principal of Sound Connection, Shimon Swissa, took various photographs of

  the building and its condition – inside and the exterior – on his iPhone but concealed this highly

  relevant evidence from APIC for many months, and this evidence was then destroyed when

  Swissa allegedly dropped his phone in a toilet.

         71.     As stated above, the subject policy states as follows with respect to fraud or

  misrepresentations:

                 A. CONCEALMENT, MISREPRESENTATION OR
                 FRAUD
                 This Coverage Part is void in any case of fraud by
                 you as it relates to this Coverage Part at any time.
                 It is also void if you or any other insured, at any
                 time, intentionally conceal or misrepresent a
                 material fact concerning:
                 1. This Coverage Part;
                 2. The Covered Property;
                 3. Your interest in the Covered Property; or
                 4. A claim under this Coverage Part.

  (Emphasis added). The policy is void ab initio or it may presently be voided – which APIC

  hereby elects to do – by reason of the above-described fraud and misrepresentations in

  connection with the claim under this policy provision.

                        COUNT III – CIVIL REMEDIES FOR CRIMINAL
                        PRACTICES ACT, FLORIDA STATUTE §772.101
                                     (As to all Defendants)

         72.     APIC re-alleges the allegations contained in paragraphs one (1) through forty-nine

  (49), and fifty-nine (59) through seventy (70) as if fully set forth herein and below.




                                                    14
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 15 of 19



         73.      By reason of the above-described deceptive, misleading and/or fraudulent conduct

  in connection the claim made against APIC, the Defendants, individually and together, have

  violated Florida Statutes §817.234 because they prepared and presented the claim and the

  estimates knowing that they contained false, incomplete or at least misleading information, in

  support of the Irma-related claim against APIC, with the intent to injure, defraud or at least to

  deceive APIC.

         74.      By reason of the above-described conduct, the defendants have engaged in a

  pattern of wrongful activity as defined in the CIVIL REMEDIES AGAINST CRIMINAL PRACTICES

  ACT. See Fla. Stat. §722.101, et seq.

         75.      The Defendants constitute an “Enterprise,” as defined in Fla. Stat. §772.102(3).

         76.      The objectives of the Enterprise are and were (a) to make inflated claims to Sound

  Connection’s insurance carrier, APIC, with respect to alleged damages to the insured property

  from Hurricane Irma; (b) to make fraudulent claims to APIC with respect to same; (c) to extort

  money from APIC with respect to same; and, (d) to cause APIC to expend considerable sums of

  money making a detailed investigation into the fraudulent Hurricane Irma-related claims which

  would thereby increase the “settlement value” of the claim.

         77.      The Enterprise acted with intent to extort money from APIC by making false,

  misleading, deceptive and inflated Hurricane Irma-related claims.

         78.      The members of the Enterprise conducted the affairs of the Enterprise through a

  “pattern of criminal activity” as that term is defined in Fla. Stat. §§772.102 and 772.103. The

  pattern of criminal activity consisted of numerous incidents occurring over a lengthy time-

  period, relating to fraudulent practices, false pretenses, and fraud generally.




                                                    15
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 16 of 19



           79.   As part of their pattern of criminal activity, and in order to carry out or attempt to

  carry out their criminal activity, the Enterprise made multiple fraudulent claims as it related to

  the alleged Hurricane Irma damages at the insured premises, including the alleged items

  damaged; the costs of damaged items; and the costs to repair and/or replace alleged damaged

  items.

           80.    APIC has been injured by the fraudulent, misleading and deceptive conduct made

  by the defendants in connection with the instant claim in an amount presently not fully

  determined, but certainly, APIC has expended well in excess of $75,000 just investigating the

  multi-varied aspects of the inflated/deceptive/fraudulent estimates.

           81.   APIC is, therefore, entitled to actual damages pursuant to Fla. Stat. §772.104,

  which are in excess of $75,000, and APIC is also entitled to three times its actual damages, plus

  costs and reasonable attorneys’ fees that are incurred in connection herewith.

                           COUNT IV- DECLARATORY JUDGMENT
                                  (as to Sound Connection)

           82.   APIC re-alleges the allegations contained in paragraphs one (1) through forty-nine

  (49), and fifty-nine (59) through seventy (70) as if fully set forth herein and below.

           83.   APIC requests a judgment pursuant to the DECLARATORY JUDGMENT ACT, 28

  U.S.C. §§ 2201 and 2202 for the purpose of declaring that there is no coverage for the claims

  made by defendant, Sound Connection, due to its failure to perform and breach of its post-loss

  duties required by the subject policy.

           84.   APIC seeks a declaratory judgment regarding its rights and obligations, if any,

  under the Policy.

           85.   Specifically, APIC is in doubt as to its rights and obligations under the policy

  with respect to the following provision:



                                                   16
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 17 of 19



                 Duties in The Event of Loss or Damage
                 a. You must see that the following are done in the event of loss or
                 damage to Covered Property:
                 (1) Notify the police if a law may have been broken.
                 (2) Give us prompt notice of the loss or damage. Include a
                 description of the property involved.
                 (3) As soon as possible, give us a description of how, when and
                 where the loss or damage occurred.
                 (4) Take all reasonable steps to protect Covered Property from
                 further damage, and keep a record of your expenses necessary to
                 protect the Covered Property, for consideration in the settlement of
                 the claim. This will not increase the Limit of Insurance. However,
                 we will not pay for any subsequent loss that is not a Covered
                 Cause of Loss. Also, if feasible, set the damaged property aside in
                 the best possible order for examination.
                 (5) At our request, give us complete inventories of the damaged
                 and undamaged property. Include quantities, costs, values and
                 amount of loss claimed.
                 (6) As often as may be reasonably required, permit us to inspect
                 the property proving the loss or damage and examine your books
                 and records.
                 (7) Send us a signed, sworn proof of loss containing the
                 information we request to investigate the claim. You must do this
                 within 60 days after our request. We will supply you with the
                 necessary forms.
                 (8) Cooperate with us in the investigation or settlement of the
                 claim.

         79.     There is a bona fide, actual, present practical need for the declaration as

  Defendant, Sound Connection is actively pursuing claims under the subject policy.

         80.     Further, as referenced in more detail above, Sound Connection failed to comply

  with its post-loss duties required by the policy by: (1) providing late notice of the claim (over

  fifty days after the alleged loss); (2) failing to provide requested documentation in a timely and

  efficient manner despite repeated attempts by APIC; (3) failing to preserve and/or concealing

  highly relevant evidence; making misrepresentations in connection with the claim. This has

  severely prejudiced APIC’s rights and its investigation of the claim.




                                                  17
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 18 of 19



          81.     Due to Defendant, Sound Connection’s failure to perform its post-loss duties

  under the subject policy, APIC seeks a declaration that there is no coverage under the policy.

          82.     The declaration deals with a present, ascertained or ascertainable state of facts or

  present controversy as to the state of facts.

          83.     APIC’s privileges and rights under the Policy are dependent upon the facts or the

  law applicable to the facts.

          84.     Defendant, Sound Connection has an actual, present, adverse and antagonistic

  interest in the subject matter, either in fact or law.

          85.     The antagonistic and adverse interests are all before the Court by proper process.

          86.     The relief sought is not merely the giving of an advisory opinion by the Court, or

  the answer to a question propounded from curiosity.

          Wherefore, the Plaintiff, AMERICAN PROPERTY INDEMNITY COMPANY, requests

  that this Court enter a judgment declaring that the policy issued to SOUND CONNECTION

  DISTRIBUTORS, INC. is hereby voided and/or void ab initio; that there is no coverage for the

  subject claim; and also requests judgment against the Defendants, SOUND CONNECTION

  DISTRIBUTORS, INC., SHIMON SWISSA; ZEVULONI & ASSOCIATES, INC., and

  JOSEPH ZEVULONI for damages in excess of the sum of $75,000; and also that the Court

  award AMERICAN PROPERTY INSURANCE COMPANY its costs and reasonable attorney’s

  fees incurred in connection herewith.

                                                           Respectfully submitted,

                                                           _/s/Michael Buckley      _________
                                                           Michael B. Buckley, Esq.
                                                           FBN: 365734
                                                           BUCKLEY LAW GROUP, P.A.
                                                           Counsel for APIC
                                                           3637 Fourth Street North, Suite 330



                                                      18
Case 0:18-cv-62686-UU Document 1 Entered on FLSD Docket 11/05/2018 Page 19 of 19



                                            St. Petersburg, FL 33704
                                            Phone: 727-822-4800
                                            Fax: 727-822-4855
                                            Primary Email:
                                            mbuckley@buckleylawgroup.com
                                            jseipel@buckleylawgroup.com
                                            Secondary Email:
                                            hdalmanieras@buckleylawgroup.com
                                            jparmerlee@buckleylawgroup.com




                                       19
